Exhibit 10.1

 

PROMISSORY NOTE

 



$342,876.00

Bakersfield

CA

August 23, 2005

(Total of Note

(City)

(State)

(Date)

 

 

 

 

 

FOR VALUE RECEIVED, Tri-Western Resources, LLC ("Maker") promises to pay to the
order of Financial Federal Credit Inc. ("Holder"), at 7 Corporate Park Suite
240, Irvine, CA 92606, or such other place as Holder may, from time to time,
designate in writing, the amount of Three Hundred Forty-Two Thousand Eight
Hundred Seventy-Six Dollars and No Cents ($342,876.00) payable in consecutive
monthly installments, as follows:

 

12

Installments, each in the amount of

$

 10,000.00

; then

36

Installments, each in the amount of

$

  6,191.00

; then

 

 

 

 

 



Said consecutive monthly installments shall commence on the 1st day of October,
2005, and continue on the same day of each moth thereafter until the
indebtedness evidenced hereby is paid in full. The Total of Note includes
precomputed interest from the date hereof on the unpaid principal amount
outstanding from time to time through the maturity of each installment (assuming
that each installment will be received on its respective due date) (but in no
event shall the rate of interest exceed any maximum permitted by applicable
law). Maker shall also pay to Holder on demand, on each installment (of
principal and/or interest) not fully paid prior to the fifth day (or such longer
period as required by law) after its due date, a late charge equal to the
maximum percentage of such overdue installment legally permitted as a late
charge, not to exceed five percent (5%); and after maturity of the entire
indebtedness (whether by acceleration or otherwise), Maker shall pay, on demand,
interest on the unpaid indebtedness (excluding unpaid late charges) at the
maximum lawful daily rate, but not to exceed 0.0666% per day, until paid in
full. In the event any installment is received after its due date, Maker shall
pay to Holder on demand additional interest calculated on the principal portion
of said installment at the rate implied in this Note on the basis of a 360 day
year and for the actual number of days elapsed from the due date of said
installment until paid, unless such calculation would cause the effective
interest rate under this Note to exceed the maximum rate allowed by applicable
law, in which case such calculation shall be on the basis of a 365 day year.

 

Upon nonpayment when due of any amount owing hereunder, or if default occurs
under any security agreement; pledge, assignment, deed of trust, or any
instrument or document executed to evidence, secure, guarantee, govern or in
anyway pertain to the loan evidenced by this Note, Holder may, at its option,
without notice or demand, accelerate the maturity of the accrued and unpaid
indebtedness then outstanding under this Note and declare same to be at once due
and payable whereupon it shall be and become immediately due and payable. Maker,
all endorsers, guarantors and any other party liable on this None also promise
and agree to pay Holder's costs, expenses and reasonable attorneys' fees
incurred in enforcing and/or collecting this Note. Maker, all endorsers,
guarantors and any other party liable an this Note waive presentment for
payment; demand, protest notice of protest and notice of nonpayment, default and
dishonor, notice of intent to accelerate, notice of acceleration, and further,
to the extant allowed by law, waive all benefits of valuation, appraisement and
exemption laws. Holder may, without notice, extend the time of payment of this
Note, postpone the enforcement hereof, grant any other indulgence, add or
release any party primarily or secondarily liable hereon and/or release or
change any collateral securing this Note without affecting or diminishing
Holder's right of recourse against Maker, all endorsers, guarantors and other
parties liable on this Note, which right is hereby expressly reserved. As used
in this Note, the term "Holder" includes any future holder of this Note. If more
than one person signs this Note, the obligations of each of them shall be joint
and several.

 

As a material inducement to Holder to advance funds or otherwise provide
financial accommodations to or for the benefit of Maker and/or in consideration
of Holder having previously done so, it is agreed that Maker shall not, unless
otherwise required by law, have any right to voluntarily prepay any indebtedness
for borrowed money now or hereafter owing to Holder (whether evidenced hereby or
otherwise); provided, however, that Maker may (unless otherwise expressly agreed
in writing) have the privilege of voluntarily prepaying any such indebtedness in
full or in part any time or from time to time if Maker shall: (i) give seven
days' prior written notice to Holder specifying the principal amount and date of
any proposed voluntary prepayment and the indebtedness being voluntarily
prepaid; (ii) pay the amount specified in such voluntary prepayment notice, in
good funds, on the data specified in such notice; (iii) simultaneously pay, in
good funds, all principal, interest and other charges accrued and/or due to
Holder through the date of any such voluntary prepayment; and (iv)
simultaneously pay a prepayment premium equal to the sum of (a) fifteen
hundredths percent (0.15%) of the principal amount then being voluntarily
prepaid multiplied by the number of whole or partial calendar months between the
date of such voluntary prepayment and the scheduled final maturity date of the
indebtedness being prepaid, plus (b) two percent (2%) of the principal amount of
the indebtedness then being voluntarily prepaid, but not more than the maximum
amount permitted by law. The principal amount of any voluntary partial
prepayment shall be applied to the scheduled installments of the indebtedness
then being prepaid in the reverse order of their respective maturities, so that
the amount and due date of only the latest maturing installment(s) shall be
affected thereby.

 

Notwithstanding anything to the contrary in this Note or any related writing,
all agreements between Maker and Holder, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of demand for payment or acceleration of the
maturity hereof or otherwise, shall the interest contracted for, charged or
received by Holder exceed the maximum amount permissible under applicable law.
The right to accelerate maturity of sums due under this Note does not include
the right to accelerate any interest which has not otherwise accrued on the date
of such acceleration, and Holder does not intend to charge or collect any
unearned interest in the event of acceleration. If, from any circumstance
whatsoever, interest would otherwise be payable to Holder in excess of the
maximum lawful amount, the interest payable to Holder shall be reduced to the
maximum amount permitted under applicable law, and if from any circumstances
Holder shall ever receive anything of value deemed interest by applicable law in
excess of the maximum lawful amount, an amount equal to any excessive interest
shall be applied to the reduction of the principal hereof and not to the payment
of interest, or if such excessive interest exceeds the unpaid balance of the
principal hereof, such excess shall be refunded to Maker. All interest paid or
agreed to be paid to Holder shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full period until
payment in full of the principal (including the period of any extension or
renewal hereof) so that the interest hereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between Maker and Holder.

 

THIS WRITTEN AGREEMENT AND ALL OTHER DOCUMENTS EXECUTED IN CONNECTIN HEREWITH
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. THIS NOTE MAY
NOT BE CHANGED OR TERMINATED ORALLY.

 

 



 

MAKER Tri-Western Resources, LLC    

 

 

By:     /s/ Marshall W. Pettit   

By:     /s/ Henry J. Noyes     

         Managing Director

           Executive Director

 

 

 

 

/s/ James D. Snyder

 

(Witness for all Makers)

 

 

 

